DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 06/11/2021 have been entered.
Claims 1-14 and 18-34 are currently pending.
Claim 19 has been amended.
Claims 20-34 are new claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 25 and 26, the claims recite a range for Rmax and Rz of the convex surface. However, the initially filed Application only recites a Rmax and Rz range for the entire article, not just one surface. (See PGPub Paragraph 0041). Therefore, Claim 25 and 26 recite limitations that are narrower than what is supported by the initially filed Specification. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, 
For purposes of examination, “limited number of points” is not given any patentable weight. 

Claims 24 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 24, the claim recites the same Ra range as Claim 22. Thus, Claim 24 fails to further limit Claim 22.
Regarding Claim 33, the claim recites the same respective first, second and third opening angle ranges as Claim 19. Thus, Claim 33 fails to further limit Claim 19. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claim 1, 4-6, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2015/0251943)
Regarding Claim 1, Wada teaches a cover glass article comprising a glass curved body (Fig. 1-2; Abstract; Paragraph 0057) where the body comprises a first segment with a first curvature, a second segment with a second curvature, and a third segment with a third curvature, where the first segment is located between the second and third segments (Fig. 1-2; 
Regarding Claim 4, Wada teaches the length first segment can be 40 to 200 mm and the second and third segments can range from 2 to 5 mm (Paragraph 0041, 0068). This means the length of the first is different than the second and third lengths. 
Regarding Claim 5, Wada teaches the first, second and third segments are integral. (Fig. 1-2). 
Regarding Claim 6, Wada teaches the curved body is formed by bending a single piece of the glass. (Paragraph 0057-0059).
Regarding Claim 8, Wada teaches the second and third segments have the same curvature. (Claim 4 of Wada). 
Regarding Claim 18, Wada teaches a cover glass article comprising a glass curved body (Fig. 1-2; Abstract; Paragraph 0057) comprising a curved peak having a first curvature, a first curved side having a second curvature, and a second curved side having a third curvature, where the curved peak is directly connected on one end to the first curved side and on an opposite end to the second curved side (Paragraph 0041; Fig. 1-2). Wada teaches the second curvature is substantially equal to third curvature (Claim 4 of Wada) and the first curvature is different from the second and third curvature. (Paragraph 0041)

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukrainczyk et al. (US 2015/0299036) 
Regarding Claim 1, Ukrainczyk teaches a cover glass article (Paragraph 0002) comprising a curved glass-ceramic body where the body comprises a first segment with a first curvature, a second segment with a second curvature, and a third segment with a third curvature, where the first segment is located between the second and third segments (Abstract; Fig 2, Item 200) Ukrainczyk teaches second and third curvatures are different form the first curvature. (Paragraph 0017).
Regarding Claim 3, Ukrainczyk teaches tithe thickness can be 2 mm (Paragraph 0020). This lies within the claimed range of about 0.5 to about 10 mm. 
Regarding Claim 5, Ukrainczyk teaches the first, second and third segments can be integral with each other. (Fig. 2). 
Regarding Claim 6, Ukrainczyk teaches the curved body can be formed by a single piece of non-metallic material, glass ceramic, through bending. (Abstract). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remund (EP0629820A2).
Regarding Claim 1, Remund teaches an article comprising a curved glass ceramic body where the body comprises a first segment with a first curvature, a second segment with a second curvature, and a third segment with a third curvature, where the first segment is located between the second and third segments. Remund teaches the second and third curvatures are different from the first curvature (Claim 1 and 6 of Remund; Fig 1, Item 3) Remund teaches this an induction cooker for a wok. (Abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. 
Regarding Claim 2, Wada teaches the length first segment can be 40 to 200 mm and the second and third segments can range from 2 to 5 mm (Paragraph 0041, 0068). This means the length of the curved body can range from approximately 44 to 210 mm. This overlaps the claimed range of 50 to 250 mm. 
Regarding Claim 3, Wada teaches the thickness of the curved body is 0.2 to 1.5 mm. (Paragraph 0039). This overlaps the claimed range of about 0.5 to about 10 mm.

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Wada as applied in Claim 1 above, in further view of Horie et al. (US 2018/0071881).
Regarding Claim 7, Wada teaches the curbed body has a convex surface and a concave surface (Fig. 1-2). Wada does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Ukrainczyk as applied in Claim 1 above, in further view of Horie et al. 
Regarding Claim 7, Ukrainczyk teaches the curbed body has a convex surface and a concave surface (Fig. 2). Ukrainczyk does not specifically teach the convex surface has a Ra of about 0.010 to about 0.250 micron.
Hoire teaches a curved cover glass having convex and concave surfaces (Paragraph 0106; Fig. 3). Horie teaches polishing the convex and concave surfaces (Paragraph 0085) to a Ra of 0.2 to 50 nm or 0.0002 to 0.05 microns. (Paragraph 0087) This overlaps the claimed range of 0.01 to 0.250 microns. Horie teaches this is for visibility through the glass. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Ukrainczyk is within the same range to ensure visibility. 

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 for being unpatentable over Remund in view of Sakamoto et al. (US 5691254).
Regarding Claim 10, 
Sakamoto teaches applying a vitrous enamel coating (Abstract) onto the glass of an induction cooktop for decorative purposes and provide further abrasion resistance (Abstract; Column 1, Lines 7-15, 25-35). Thus, it would have been obvious to one with ordinary skill in the art to apply an enamel coating to the body of Remund to enhance decorative appeal and abrasion resistance of the outer surface of the body.
Regarding Claim 11-12, Sakamoto teaches the thickness of coating can be 0.2 to 20 microns. (Column 4, Lines 14-17). This overlaps the claimed thicknesses of 1 to 100 microns thick and 0.1 to 30 microns thick.
Regarding Claim 14, Sakamoto teaches the coating comprises a borosilicate glass comprising 55-72 wt% SiO2, 14-22 wt% of B2O3, 5.1 to 15 wt% Na2O, 0-2.8 wt% of K2O and 4-8 wt% of Al2O3. (Abstract). This overlaps the claimed composition recited in instant Claim 14. 

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Remund and Sakamoto as applied in Claim 10, in further view of Lecomte et al. (US 2015/0369492).
Regarding Claim 13, Remund and Sakamoto teach the article but do not specifically teach the coating covers at least 50% of the outer surface.
Lecomte teaches applying enamel coating to glass-ceramics (Abstract), where coating can applied to the entire face of the glass-ceramic body, which overlaps the claimed range of at least 50% (Paragraph 0013, 0031). Lecomte teaches the coating is used for decorative purposes. Thus, as Lecomte teaches coating can applied on the entire face to provide a decorative appearance, it would have been obvious to one with ordinary skill in the art to apply the coating of Sakamoto in the same amount for decorative purposes. 
Claims 19-21 and 33-34 is rejected under 35 U.S.C. 103 for being unpatentable over Gabel et al. (US 2012/0058303)
Regarding Claim 19, 33, and 34, Gabel teaches an article comprising a substantially symmetrical curved boy of glass ceramic, wherein the body comprises a first segment having a first length, a second length having a second length and a third length having a third length, where the first segment is in between the second and third segments and the first length is different from the second and third lengths. (Abstract; Fig. 1- 2; Paragraph 0015). 
Gabel teaches the roughness/waviness of the Ra of the article can be less than 10 microns. (Paragraph 0056-0057). This overlaps the claimed range of 0.010 to 0.250 microns. 
Gabel teaches the bending angle can range from 0 to 179 degrees. (Paragraph 0014; Fig. 1-2). This creates a range for the first, second and third opening angles to overlap the claimed first, second and third opening angles. 
Regarding Claim 20, Gabel teaches the second length can be substantially equal to the third length. (Paragraph 0015, 0044).
Regarding Claim 21, Gabel teaches the first length can be less than the second and third length. (Paragraph 0015).

Claims 22, 24, 28 are rejected under 35 U.S.C. 103 for being unpatentable over Hall et al. (US 2018/0134614).
Regarding Claim 22 and 24, 
Regarding Claim 28, the article can comprise glass-ceramic. (Paragraph 0018). 

Claim 22-24, 27, 28 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel in view of Hall et al.
Regarding Claim 22, 24, Gabel teaches the curved body having a convex and concave surface (Fig. 1-2), but does not specifically teach the Ra of the convex surface.
Hall teaches a curved glass-ceramic body having a convex surface and a concave surface. (Fig. 2B). Hall teaches the convex surface has a Ra of about 10 to 2000 nm. (Abstract). This overlaps the claimed range of 0.010 to 0.250 micron. Hall teaches such roughness range improves the appearance and feel of the glass-ceramic object. (Paragraph 0058). Thus, it would have been obvious to one with ordinary skill in the art to set the convex surface of Gabel to improve the resulting appearance and feel.
Regarding Claim 23, Gabel teaches the curved body having a convex and concave surface (Fig. 1-2), but does not specifically teach the Ra of the convex surface.
Hall teaches a curved glass-ceramic body having a convex surface and a concave surface. (Fig. 2B). Hall teaches the convex surface has a Ra of about 10 to 2000 nm. (Abstract). This overlaps the claimed range of 0.010 to 0.250 micron. Hall teaches such roughness range improves the appearance and feel of the glass-ceramic object. (Paragraph 0058). Thus, it would have been obvious to one with ordinary skill in the art to set the convex surface of Gabel to improve the resulting appearance and feel.
Regarding Claim 27, 
Regarding Claim 28, Gabel teaches the article is comprised of glass-ceramic (Abstract). 

Claim 22 and 26 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel in view of Horie.
Regarding Claim 22 and 26, Gabel teaches the curved body having a convex and concave surface (Fig. 1-2), but does not specifically teach the Ra or Rmax of the convex surface.
Horie teaches a curved piece of glass, where one side, convex or concave, (Abstract; Paragraph 0054; Fig. 3) can be polished to Ra of 0.2 nm to 50 nm and Rmax of 0.5 to 100 nm. These ranges overlap the claimed Ra and Rmax range. Horie teaches this is for visibility through the glass and touchability. (Paragraph 0087). Thus, as Horie teaches the claimed roughness range provides for good visibility and touchability for the cover glass, it would have been obvious to ensure the Ra of the convex surface of Gabel is within the same range to ensure visibility.

Claims 1, 29 and 30 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel et al.
Regarding Claim 1, and 29-30, Gabel teaches an article comprising a glass-ceramic body (Abstract) comprising a first segment with a first curvature, a second segment with a second curvature, and a third segment with a third curvature where the first segment is between the second and third segment and the second curvature is different than the first curvature. (Fig. 1-2). Gabel teaches the bending angle can range from 0 to 179 degrees. (Paragraph 0014; Fig. 1-

Claims 18, 31, and 32 are rejected under 35 U.S.C. 103 for being unpatentable over Gabel.
Regarding Claim 18, Gabel teaches a body comprising of glass-ceramic (Abstract) having a curved peak having a first curvature, a first curved side having a second curvature, and a third second curve side having a third curvature, wherein the curved peak is directly connected on one end to the first curved side and the second curved side on the opposite side (Fig. 1-2). Gabel teaches the second curvature can be equal to the third curvature and the first curvature is different from the second and third curvature. (Fig 1-2; Paragraph 0014) 
Regarding Claim 31 and 32, Gabel teaches bending radius can be between 30 to 200 mm. (Claim 1 of Gabel; Abstract). This overlaps the claimed radius ranges for the claimed ranges for the first, second and third curved radiuses. 
Response to Arguments
Applicant’s arguments have been fully considered, but have been found unpersuasive.
Applicant argues that Wada does not teach a three curved segments, but two curved and one flat segment. This argument is found unpersuasive, as shown in the figure below. The first segment can include a portion of the curved region and the second and third (mirrored) have a different curved region.  
Applicant also argues that Wada does not teach a peak. However, due to Wada teaching first segment can include a portion of the curved region and the second and third (mirrored) have a different curved region, then Wada teaches a peak. 

    PNG
    media_image1.png
    268
    330
    media_image1.png
    Greyscale

Applicant argues that Horie teaches only the concave side is polished. This argument is found unpersuasive, as Horie teaches one side or both the concave and convex surfaces can be polished. (Paragraph 0054).
Applicant argues that Ukrainczayky does not teach three curved portions. This argument is found unpersuasive, as shown in the figure below. . The first segment can include a portion of the curved region and the second and third (mirrored) have a different curved region.  

    PNG
    media_image2.png
    195
    603
    media_image2.png
    Greyscale

Applicant argues Remund does not teach three curved regions. This argument is found unpersuasive, as shown in the figure below.

    PNG
    media_image3.png
    150
    402
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781